NO. 12-20-00022-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 TERESA GRAHAM,                                    §      APPEAL FROM THE 173RD
 APPELLANT

 V.

 DITECH FINANCIAL, LLC., AURORA
 CAMPOS, JONATHAN HARRISON,
 MARKCOS PINEDA, RAMIRO
 CUEVAS, PATRICK ZWIERS,                           §      JUDICIAL DISTRICT COURT
 KRISTOPHER HOLUB, RANDY
 DANIEL, JIM O’BRYANT, SHARON
 ST. PIERRE, CINDY DANIEL,
 ROBERT LAMONT, SHERYL
 LAMONT, HARRIETT FLETCHER,
 DAVID SIMS AND SHAWN
 SCHILLER,
 APPELLEES                                         §      HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas Supreme
Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that is just.
Id. After giving ten days’ notice, an appellate court may dismiss an appeal because the appellant
failed to comply with a requirement of the appellate rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time. TEX. R. APP. P. 42.3(c).
       On January 24, 2020, the Clerk of this Court notified Appellant, Teresa Graham, that the
filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit
the filing fee on or before February 3 would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not paid the fee or otherwise shown that she is
excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 2 See
TEX. R. APP. P. 42.3(c).
Opinion delivered February 5, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


         1
          The case information sheet provided by the Henderson County District Clerk’s Office reflects that Appellant
has not been declared indigent.
         2
           We also note that the trial court signed its judgment on October 15, 2019 and Appellant filed her notice of
appeal on January 21, 2020. The case information sheet does not show that Appellant filed a motion for new trial,
motion to modify, motion to reinstate, or request for findings of fact and conclusions of law. Accordingly, it appears
that Appellant’s appeal is untimely. See TEX. R. APP. P. 26.1(a), 26.3 (motion for extension of time). This Court is
not authorized to extend the time for perfecting an appeal except as provided by Texas Rules of Appellate Procedure
26.1 and 26.3.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 5, 2020


                                         NO. 12-20-00022-CV


                         TERESA GRAHAM,
                              Appellant
                                 V.
   DITECH FINANCIAL, LLC., AURORA CAMPOS, JONATHAN HARRISON,
   MARKCOS PINEDA, RAMIRO CUEVAS, PATRICK ZWIERS, KRISTOPHER
HOLUB, RANDY DANIEL, JIM O’BRYANT, SHARON ST. PIERRE, CINDY DANIEL,
ROBERT LAMONT, SHERYL LAMONT, HARRIETT FLETCHER, DAVID SIMS AND
                         SHAWN SCHILLER,
                              Appellees


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CV17-0420-173)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.